Citation Nr: 9912327	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  94-07 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bursitis of the left hip, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from August 1970 to November 
1974.

The Board of Veterans' Appeals (Board) notes that since the 
Board's remand in June 1997 of the issue of entitlement to an 
increased evaluation for service-connected bursitis of the 
left hip, in November 1998, the regional office (RO) also 
adjudicated issues of entitlement to an increased evaluation 
for postoperative residuals of a fracture of the left tibia, 
to include the left foot and toe, entitlement to service 
connection for impotence as secondary to the service-
connected disability of residuals of a low back injury with 
radiculopathy to the left lower extremity, and entitlement to 
an increased evaluation for residuals of a right foot injury, 
including the great right toe.  As will be shown more fully 
below, the Board is currently precluded from exercising its 
jurisdiction over these additional issues.


REMAND

First, the Board notes that in its previous remand, the Board 
specifically requested that the RO obtain a Department of 
Veterans Affairs (VA) medical examination in which the 
examiner recorded pertinent medical complaints, symptoms, and 
clinical findings, including active and passive range of 
motion, and commented on the functional limitations, if any, 
caused by the veteran's service connected left hip disability 
in light of the provisions of 38 C.F.R. §§ 4.40, 4.45 (1998).  
In this regard, the examiner was to further address whether 
the veteran's bursitis of the left hip involved only the 
joint structure or also involved the muscles and/or nerves, 
and with respect to pain, whether pain was visibly manifested 
on movement of the joint, the presence and degree of, or 
absence of, muscle atrophy attributable to the left hip 
disability, and the presence or absence of any other 
objective manifestation that would demonstrate disuse or 
functional impairment due to pain attributable to the 
service-connected disability.  

The Board notes that the RO sought and ultimately obtained a 
medical examination pursuant to the Board's request in 
September 1997.  However, the Board has reviewed the results 
from this examination and finds that while it was a very 
extensive examination and considered the veteran's discomfort 
based on palpation of the left greater trochanteric area in 
comparison to the right, it does not provide all of the 
information which was requested in the Board's remand of June 
1997.  Therefore, the Board finds that remand is again 
warranted for further medical development.  Stegall v. West, 
11 Vet. App. 268 (1998).

In addition, as was noted previously, subsequent to the 
Board's June 1997 remand of the issue of entitlement to an 
increased evaluation for service-connected bursitis of the 
left hip, in November 1998, the RO also adjudicated issues of 
entitlement to an increased evaluation for postoperative 
residuals of a fracture of the left tibia, to include the 
left foot and toe, entitlement to service connection for 
impotence as secondary to the service-connected disability of 
residuals of a low back injury with radiculopathy to the left 
lower extremity, and entitlement to an increased evaluation 
for residuals of a right foot injury, including the great 
right toe.  Thereafter, the Board observes that in March 
1999, the veteran filed a written response to the November 
1998 rating decision as to each of the above-noted issues, 
which may be construed as a notice of disagreement with that 
rating decision.  Consequently, the Board finds that the 
veteran's notice of disagreement of March 1999 entitled the 
veteran to a statement of the case as to these issues.

As there is no indication in the record that the veteran 
withdrew these additional issues from his appeal, the Board 
is therefore required to remand this matter in order for the 
RO to cure this procedural defect.  38 C.F.R. § 19.9 (1998).  
Upon receipt of the statement of the case, the veteran must 
thereafter timely file a substantive appeal before the case 
is returned to the Board.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant should be provided with 
an opportunity to submit additional 
evidence in support of his claims.

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for bursitis of the 
left hip.  After obtaining any necessary 
authorization, the RO should obtain any 
medical records other than those now on 
file pertaining to bursitis of the left 
hip and associate those records with the 
claims folder.

3.  After completion of the above to the 
extent feasible, the RO should arrange 
for the veteran's claims file (including 
the X-ray films, the most recent VA and 
private medical reports, and this remand) 
to be reviewed, preferably by the same 
physician who provided the medical 
opinion in September 1997, in order to 
formulate responses to the following 
questions:

(a)  Does the service-connected bursitis 
of the left hip involve only the joint 
structure, or does it also involve the 
muscles and/or nerves? 

(b)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joint, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
bursitis of the left hip, the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability.

If the examiner finds that a medical 
examination of the veteran is necessary 
in order to provide the above requested 
opinions, or if the September 1997 VA 
examiner is unavailable and it is 
necessary to use the services of another 
physician, the RO should schedule such an 
examination.

Any opinions expressed must be 
accompanied by a complete rationale.  If 
the examiner concludes that any of the 
above questions can not be answered 
without resort to speculation, he or she 
should so indicate.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested supplemental medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for service-connected bursitis of the 
left hip.  If the veteran provides 
additional evidence as to the claims for 
an increased evaluation for postoperative 
residuals of a fracture of the left 
tibia, to include the left foot and toe, 
service connection for impotence as 
secondary to the service-connected 
disability of residuals of a low back 
injury with radiculopathy to the left 
lower extremity, and an increased 
evaluation for residuals of a right foot 
injury, including the great right toe, 
the RO should also readjudicate these 
claims.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

6.  If the veteran does not provide 
additional evidence in support of the 
issues of entitlement to an increased 
evaluation for postoperative residuals of 
a fracture of the left tibia, to include 
the left foot and toe, entitlement to 
service connection for impotence as 
secondary to the service-connected 
disability of residuals of a low back 
injury with radiculopathy to the left 
lower extremity, and entitlement to an 
increased evaluation for residuals of a 
right foot injury, including the great 
right toe, the RO must at least provide 
the veteran with a statement of the case 
as to these issues.  Thereafter, the 
veteran must file a timely substantive 
appeal as to these issues prior to the 
return of this matter to the Board.  If 
the veteran does not file a timely 
substantive appeal as to these issues, 
these issues will not be considered 
proper subjects for appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









